Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claimed Invention

    PNG
    media_image1.png
    225
    952
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    118
    950
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    234
    948
    media_image3.png
    Greyscale


Claim Rejections Not Based on Prior Art
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 17-19, 21, 25, 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear whether the recitations beginning with the phrase, “in particular,” limit the scope of claim 17.
It is unclear whether the recitations beginning with the phrase, “in particular,” limit the scope of claim 18.
It is unclear whether the recitations beginning with the phrase, “in particular,” limit the scope of claim 19.
Per claim 21, it is unclear how an organic contaminant differs in scope from an organic compound.  While use of such a term as “contaminant” appear to be subjective characterization not prohibited in claims per se, context would aid in resolving the subjectivity in play.  Compare, for example, “BTEX-contaminated water” (USP 5730882 to Gallup at col 1 line 30) with “toluene … and benzene contaminated with water” (USP 2778205 to Berger at col 1 lines 16-18).
Per claim 25, it is unclear whether the “waste water resulting from a chemical or biological production process” is but a portion of the “waste water comprising organic compounds.”  If so, it is unclear whether the portion could be the entirety, i.e., 100%, of the “waste water comprising organic compounds.”  Alternatively, given applicant’s having drafted claims reciting “in particular,” it is unclear whether applicant intended for 
	Claim 27 recites a problematic “thereby” clause.  The “thereby” conjunction implies that by doing nothing other than (a) obtaining or providing a waste water comprising an unspecified amount or concentration of alkali sulfate, and (b) contacting the waste water with at least one strain of a halophilic microorganism, - voila – the aqueous composition according to claim 16 is generated.  It is unclear whether claim 27 requires that the alkali sulfate be present at a concentration of at least 30 g/L.  Insofar as neither of claims 28 and 29 each being dependent on claim 27 cure this claim 27 defect, claims 28 – 29 are rejected as well.
	Per claim 27, it is unclear whether “conditions that [which] allow for the treatment of the waste water” was intended.  “[C]onditions which” is nonrestrictive thereby implying that any and all conditions imaginable are conditions conducive or adapted for treatment of the waste water.  On the other hand, the phrase “conditions that” is restrictive in the sense that the conditions are limited to only those conditions conducive, adapted, configured, or likely to foment the treatment of the waste water.
It is unclear whether the recitations beginning with the phrase, “in particular,” limit the scope of claim 29.
Per claim 30, the phrase “said waste water” lacks antecedent basis in claim 16. 
Per claim 30, it is unclear whether the “organic contaminant” is one impliedly first added to the “aqueous composition according to claim 16” the amount of which is subsequently reduced by the “use of [the] cells,” or whether such organic contaminant is itself already “in [the] aqueous composition according to claim 16.”

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 27 – 29 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 27 is a dependent claim because it makes a reference to another claim, namely, to claim 16.  As such, claim 27 must include all limitations of the claim to which it refers.  §112(d).  Claim 16 requires inter alia that the alkali sulfate be at a concentration of at least 30 g/L in the aqueous composition.  Claim 27 does not appear to be so limited, so it fails to comply with the statute.  This rationale applies as well to claims 28 – 29 which depend from claim 16 indirectly.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

§102 Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 18-19, 21-22, 24, 26 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by “Biodegradation of aromatic hydrocarbons by Haloarchaea and their use for the reduction of the chemical oxygen demand of hypersaline petroleum produced water” (hereinafter, “Bonfá).
	As noted above, claim 16 is directed to an aqueous composition, i.e., a composition comprising water, rather than to a substantially dry mixture of cells and an alkali sulfate compound.  Bonfá describes culturing the halophilic microorganism  Haloferax sp.1 in aqueous2 media prepared from a substantially dry media composition comprising not only an alkaline-earth metal sulfate compound, i.e., MgSO4,3 but also 2HPO4).  An alkaline-earth metal sulfate is not an alkali metal sulfate!  Nevertheless, upon dissolution of the substantially dry media composition comprising the alkaline-earth metal sulfate and alkali metal compounds (but lacking an alkali metal sulfate4) in the aqueous culture media at the disclosed concentrations, the salts dissociate to their respective ionic species yielding an aqueous composition comprising:
	Na alkali metal cation: 3.425 M Na+
	K alkali metal cation: 0.0516 M K+
	Sulfate anion: 0.317 M SO42-
The concentrations of the alkali metal sodium cation and sulfate anion in the aqueous culture composition are equivalent to the concentrations of these ions that would result from a hypothetical aqueous composition formulated with 0.31 mol/L sodium sulfate, i.e., formulated with about 448 g/L sodium sulfate.  Accordingly, the aqueous 
	Per claim 21, the disclosed culture medium also include aromatic compounds, e.g., polycyclic aromatic hydrocarbons (PAHs).  Bonfá § 2.2.  It is widely known that such aromatic compounds are organic compounds (Official notice taken, no citation).
	Per claim 22, Bonfá supplemented the growth medium with either a mixture of BA, HBA, or SA at 1.5 mM each or with N, A, Ph, P, or benzoA (0.3 mM each).

    PNG
    media_image7.png
    166
    497
    media_image7.png
    Greyscale

Species ->
BA
C7H6O2
HBA
C7H6O3
SA
C7H6O3



Total mg/L
g/mol
122
138
138




mg/L @1.5mM
187
207
207



~600
wt% carbon
84%
61%
61%



~412









N
C10H8
A
C14H10
Ph
C14H10
P C16H10
benzoA
C18H12


g/mol
128
178
178
202
228


mg/L @0.3mM
38
53
53
61
68

~274
wt% carbon
94%
94%
94%
95%
95%

~259


	Per claim 26, an Erlenmeyer flask and other disclosed biolab glassware used for culturing halophilic microbes, is a bioreactor. 

Claims 27-28 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by EP2631219 to ThyssenKrupp.
The reference describes a process for Haloferax mediterranei-mediated [0018] microbiological treatment of a hypersaline wastewater [0010] comprising water, organic contaminants, e.g., acetates [0010], sodium chloride [0002], and sulfate [0020].  Claim 27 does not require at least 30 g/L of an alkali sulfate.9  The wastewater comprises both alkali cations, e.g., Na+, and sulfate anions (ThyssenKrupp at [0026]), so the alkali sulfate limitation of claim 27 is deemed to have been met by ThyssenKrupp.  Thyssen Krupp incubates the culture under conditions which reduce the TOC of the wastewater.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bonfá as applied to claim 16 above, further in view of Erdoğmuş, S.F., Mutlu, B., Korcan, S.E. et al. Aromatic Hydrocarbon Degradation by Halophilic Archaea Isolated from Çamaltı Saltern, Turkey. Water Air Soil Pollut 224, 1449 (2013). https://doi.org/10.1007/s11270-013-1449-9 (Erdogmus) and Kissin, “Catagenesis of light aromatic compounds in petroleum,” Organic Geochemistry, Volume 29, Issue 4, 1998, Pages 947-962, ISSN 0146-6380, https://doi.org/10.1016/S0146-6380(98)00144-2 (Kissin).
	Bonfá is directed to halophilic microorganisms capable of degrading aromatic compounds.
Edogmus teaches that:

    PNG
    media_image8.png
    73
    299
    media_image8.png
    Greyscale

	It was known that light aromatic compounds, e.g., benzene, toluene, xylene, ethylmethylbenzenes, are “quite abundant” in  petroleum, as shown, for example, by Kissin, “Catagenesis of light aromatic compounds in petroleum,” Organic Geochemistry, Volume 29, Issue 4, 1998, Pages 947-962, ISSN 0146-6380,
https://doi.org/10.1016/S0146-6380(98)00144-2.
	It would have been obvious to have cultured Haloferax mediterranei in the Bonfá culture medium discussed above (see §102 rejection of claim 16) because Bonfá studied other Haloferax sp. for degradation of aromatic compounds and Erdogmus reports it was known that Haloferax mediterranei can use oil which contains abundant quantities of light aromatic compounds as its sole carbon source.

Claims 20, 25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bonfá, as applied to claim 16 above, further in view of EP2631219 to ThyssenKrupp.
Bonfá discloses use of Haloferax sp., but not Haloferax mediterranei.  It would have been obvious to have substituted Haloferax mediterranei for the strain Haloferax sp. described by Bonfá because ThyssenKrupp shows that a taxonomically closely related strain of Haloferax is capable of degrading organic carbon in hypersaline cultures.
Per claims 25 and 30, given ThyssenKrupp’s treatment of a hypersaline wastewater stream generated by an upstream chemical process [0003] using the Haloferax sp. strain, that application would have motivated the person having ordinary skill in the art to apply the  Bonfá cell/culture system to treatment of wastewater generated by an upstream chemical process as well.

Claims Not Rejected over Prior Art
	Claims 17, 23, 29 are not rejected over prior art.
	Objection is made to Claims 17 and 23, but would be allowable if presented in independent form and amended to overcome any rejections/objections that are not based on prior art.
	Objection is made to Claim 29, but would be allowable if amended to overcome any rejections/objections that are not based on prior art.

	USP 20100219372 to Hook teaches that at least 18 wt% [0059] and not more than 23 wt% [0254] of the aqueous brine stream can be inorganic salts [0059].  Of these salts, up to 5 wt% can be sodium sulfate [0079].  Accordingly, the brine may comprise about 0.9 – 1.2 wt%, i.e., 9 – 12 g/l, of the aqueous brine composition can be sodium sulfate.  

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Bonfá at 3.1:
        
    PNG
    media_image4.png
    84
    502
    media_image4.png
    Greyscale

        2 Bonfá at 2.5:
        
    PNG
    media_image5.png
    188
    514
    media_image5.png
    Greyscale

        3 Bonfá at 2.5:
        
    PNG
    media_image6.png
    392
    508
    media_image6.png
    Greyscale

        4 The specification supports at least the following alkali metal sulfates:  Sodium sulfate, potassium sulfate, and lithium sulfate
        5 NaCl: 200 g/L * 1/58.4 g/mol = 3.42 M Na+
        6 KCl+K2HPO4: 3.75g/L * 1/74.5g/mol + 0.174g/L * 1/174.2g/mol = 0.050 + 0.001 = 0.051 M K+
        7 MgSO4: 37g/L * 1/120.4g/mol = 0.31 M SO4--
        8 NaSO4: 0.31 mol / L * 142 g/mol = 43.6 g/L
        9 Claim 16 is not rejected under §103 over the ThyssenKrupp reference because the “at least 30 g [alkali sulfate] /l“ liitations is not met by ThyssenKrupp:  Sulfate may be present as high as 24 g/L / 246.47 g/mol = ~0.1 M.  ThyssenKrupp at [0026].  By the reasoning outlined above in the discussion of Bonfá, 0.1 M sodium sulfate corresponds to an equivalent concentration of 0.1 mol / L * 142 g / mol ~= 14 g/L which is not at least 30 g/L.